DETAILED ACTION
Response to Amendment
1.	Applicant’s amendments to claims 1, 3-5, 7-8, 12-13, and 19-20 have overcome every objection and 35 U.S.C. 112 rejection previously set forth against the specification and the recited claims in the Non-Final Office Action mailed 03/29/2022. The cancellation of claim 2 is also acknowledged.
Response to Arguments
2.	All arguments considered were filed 07/29/2022.
Applicant’s arguments, see pg. 5, with respect to objections to the specification have been fully considered and are persuasive. Accordingly, all objections to the specification have been withdrawn. 
Applicant’s arguments, see pg. 5, with respect to objections to the drawings have been fully considered, but the argument is not persuasive given the lack of amendment to claim 19. However, in light of the applicant’s cancellation of claim 2 and the examiner’s amendment to claim 19 below, all objections to the drawings have been withdrawn.
Applicant’s arguments, see pg. 5, with respect to claim objections have been fully considered and are persuasive. Accordingly, all objections to the claims have been withdrawn. 
Applicant’s arguments, see pg. 6, with respect to claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. Accordingly, all claim rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see pg. 6, with respect to claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive. Accordingly, all claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Chiabotti on 08/10/2022.
The application has been amended as follows: 
In claim 7 (line 2), “a stimulation cable” has been amended to read --the stimulation cable--.
In claim 8 (line 1), “1” has been amended to read --7--.
In claim 8 (line 2), “the electrical connector” has been amended to read --the connector--. 
In claim 19 (line 6), “an electrically conductive wire of the cannula” has been amended to read --the cannula--.
REASONS FOR ALLOWANCE
Claim(s) 1 and 3-20 is/are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Rhad discloses a cannula comprising a cannula body having a cannula tube with a proximal end and a distal end, a body part attached to the proximal end of the cannula tube, and a control clip having a mounting body with a control element, wherein the control clip is attachable laterally to the body part to form a first configuration. However, Rhad fails to disclose a contact clip, wherein the contact clip comprises a mounting part having an electrical contact, wherein the contact clip is attachable to a side of the body part to form a second configuration wherein the control clip is located over the contact clip, and wherein the electrical contact in the second configuration establishes an electrical connection between a stimulation cable and the cannula tube. 
	Regarding claim 1, Patrick discloses a cannula comprising a cannula body having a cannula tube with a proximal end and a distal end, a body part attached to the proximal end of the cannula tube, and a control clip having a mounting body with a control element, wherein the control clip is attachable laterally to the body part to form a first configuration. However, Patrick fails to disclose a contact clip, wherein the contact clip comprises a mounting part having an electrical contact, wherein the contact clip is attachable to a side of the body part to form a second configuration wherein the control clip is located over the contact clip, and wherein the electrical contact in the second configuration establishes an electrical connection between a stimulation cable and the cannula tube.
	The prior art of record, either alone or in combination, fails to disclose or render obvious a device comprising all limitations of claim 1.
Regarding claim 19, Rhad discloses a device, comprising: a cannula; a body part located on the cannula and a control clip that is detachably mountable to the body part over the contact clip. However, Rhad fails to disclose a contact clip that is detachably mountable to the body part to form a first configuration, wherein the contact clip comprises an electrical contact that establishes an electrical connection between a stimulation cable and the cannula, or wherein the control clip comprises a deformable body that is electrically insulated and at least two control elements. 
	The prior art of record, either alone or in combination, fails to disclose or render obvious a device comprising all limitations of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                               
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783